          Case 3:20-cv-00014-JM Document 27 Filed 02/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

JOHN ANDREW ALTES,                                                               PLAINTIFF
#168197

v.                                 3:20CV00014-JM-JTK

TERRY MAPES, et al.                                                          DEFENDANTS

                                          ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.   There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that Defendants’ Motion for Summary Judgment (Doc.

No. 22) is GRANTED and Plaintiff’s Complaint is DISMISSED with prejudice.

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 23rd day of February, 2021.




                                          _________________________________
                                          JAMES M. MOODY, JR.
                                          UNITED STATES DISTRICT JUDGE




                                             1
